Exhibit 10.1
AGREEMENT AND PLAN OF MERGER
MERGING
BANC OF AMERICA SECURITIES HOLDINGS CORPORATION
INTO
MERRILL LYNCH & CO., INC.
     THIS AGREEMENT AND PLAN OF MERGER dated November 1, 2010, made by and
between MERRILL LYNCH & CO., INC. and BANC OF AMERICA SECURITIES HOLDINGS
CORPORATION, said two business entities being hereinafter sometimes referred to
as Survivor and Absorbed, respectively, or, together as the Constituent
Companies, WITNESSETH THAT:
     WHEREAS, Survivor is a corporation organized and existing under the laws of
the State of Delaware with its principal office in the State of North Carolina
being located at 100 North Tryon Street, Charlotte, NC 28255; and
     WHEREAS, Absorbed is a corporation organized and existing under the laws of
the State of Delaware with its principal office in the State of North Carolina
being located at 100 North Tryon Street, Charlotte, NC 28255; and
     WHEREAS, the board of directors and shareholders of the Constituent
Companies have determined that it is advisable that Absorbed be merged into
Survivor, on the terms and conditions hereinafter set forth, in accordance with
the applicable provisions of the laws of the State of Delaware, which laws
permit such merger;
     NOW, THEREFORE, in consideration of the promises and of the mutual
agreements, covenants and provisions hereinafter contained, the parties hereto
agree that Absorbed be merged into Survivor, and that the terms and conditions
of such merger, the mode of carrying the same into effect, and the manner and
basis of disposing of the capital stock of Absorbed shall be as follows:
Section 1. Absorbed and Survivor shall be merged into a single corporation, in
accordance with the applicable provisions and laws of the State of Delaware, by
Absorbed merging into Survivor, which shall be the surviving corporation. The
separate existence of Absorbed shall cease and the existence of Survivor shall
continue unaffected and unimpaired by the merger with all rights, privileges,
immunities and powers, and subject to all duties and liabilities of a
corporation organized under the Delaware General Corporation Laws.
Section 2.

  a.   The Certificate of Incorporation of Survivor shall continue to be its
Certificate of Incorporation following the Effective Date (as defined below) of
the merger, until the same shall be altered or amended.     b.   The Bylaws of
Survivor shall be and remain the Bylaws of Survivor until altered, amended or
repealed.

 



--------------------------------------------------------------------------------



 



  c.   The directors and officers of Survivor in office on the Effective Date of
the merger shall continue in office and shall constitute the directors and
officers of Survivor for the term elected until their respective successors
shall be elected or appointed and qualified.

Section 3. On the Effective Date of the merger:

  a.   Survivor shall possess all the rights, privileges, immunities, powers and
franchises of a public as well as of a private nature, and shall be subject to
all of the restrictions, disabilities and duties of each of the Constituent
Companies; and all property, real, personal and mixed, including all patents,
applications for patents, trademarks, trademark registrations and applications
for registration of trademarks, together with the goodwill of the business in
connection with which said patents and marks are used, and all debts due on
whatever account, including subscriptions to shares of capital stock, and all
other choses in action and all and every other interest of or belonging to or
due to each of the Constituent Companies shall be deemed to be transferred to
and vested in Survivor without further act or deed, and the title to any real
estate, or any interest therein, vested in either of the Constituent Companies
shall not revert or be in any way impaired by reason of the merger.     b.  
Survivor shall be responsible and liable for all the liabilities and obligations
of each of the Constituent Companies; and any claim existing or action or
proceeding pending by or against either of the Constituent Companies may be
prosecuted to judgment as if the merger had not taken place, or Survivor may be
substituted in its place and neither the rights of creditors nor any liens upon
the property of either of the Constituent Companies shall be impaired by the
merger. Survivor shall execute and deliver any and all documents which may be
required for it to assume or otherwise comply with outstanding obligations of
Absorbed.

Section 4. The manner and basis of converting the outstanding shares of the
capital stock of the Constituent Companies is as follows:

  a.   Each share of capital stock of Absorbed issued and outstanding at the
Effective Date of the merger shall be cancelled and no consideration shall be
issued or paid with respect thereto.     b.   The shares of capital stock of
Survivor that are issued and outstanding immediately prior to the Effective Date
of the merger shall remain issued and outstanding and shall be unaffected by the
merger.

Section 5. Survivor shall pay all expenses of accomplishing the merger.
Section 6. If at any time Survivor shall consider or be advised that any further
assignment or assurances in law are necessary or desirable to vest or to perfect
or confirm of record in Survivor the title to any property or rights of
Absorbed, or to otherwise carry out the provisions hereof, the Board of
Directors of Absorbed as of the Effective Date of the merger shall execute and
deliver any and all proper deeds, assignments and assurances in law, and do all
things necessary or proper to vest, perfect or confirm title to such property or
rights of Survivor.
Section 7. Each of the Constituent Companies shall take, or cause to be taken,
all actions or do or cause to be done, all things necessary, proper or advisable
under the laws of the State of Delaware, to consummate and make effective the
merger, subject, however, to the appropriate vote or consent of the shareholders
of each of the Constituent Companies in accordance with the requirements of the
applicable provisions of the laws of the State of Delaware.

 



--------------------------------------------------------------------------------



 



Section 8. The Effective Date and time of the merger shall be specified in the
Certificate of Merger filed with the Delaware Secretary of State (the “Effective
Date”), provided that upon such date, all acts and things shall have been done
as shall be required for accomplishing the merger under the applicable
provisions of the laws of the State of Delaware.
Section 9. Anything herein or elsewhere to the contrary notwithstanding, this
Agreement and Plan of Merger may be abandoned by actions of the Board of
Directors of the Constituent Companies at any time prior to the Effective Date
specified in Section 8 above of this Agreement and Plan of Merger.
Section 10. This Agreement and Plan of merger shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to
principles of conflict of laws.
Signature page follows

 



--------------------------------------------------------------------------------



 



     This Agreement and Plan of Merger may be executed in any number of
counterparts, each of which shall be an original document and which, when taken
together, shall constitute one and the same document.

            BANC OF AMERICA SECURITIES HOLDINGS
CORPORATION
      By:   /s/ ROBERT QUTUB         Robert Qutub        President       
MERRILL LYNCH & CO., INC.
      By:   /s/ THOMAS KELL MONTAG         Thomas Kell Montag        President &
Chief Executive Officer     

 